Title: From George Washington to Charles Little, 28 November 1799
From: Washington, George
To: Little, Charles

 

Dear Sir,
Mount Vernon 28th Novr 1799.

Mr Johnston delivered me your favour of yesterday, and a map of the Land—formerly Lord Tankervilles; but as he came late in the afternoon, and said he was obliged to return that evening, I did not incline to detain him until I could examine, & get such information from the plat as was necessary for my purpose. I therefore dispatched him, & took the liberty of detaining the latter until this morning.
I am much obliged to you for sending it to me (and have paid Mr Johnston for bringing it). It shews clearly, that Tankervilles line and mine, from the Bridge, or Colvile branch are not the same. The question then is, whether the space between is vacant, or part of the late Thos Lord Fairfaxs twelve thousand Acre tract. I have no doubt myself, as well from other circumstances, as from Shepherds conduct, of its being waste & ungranted; but until I can get the meets & bounds of the above tract of 12000 acres, & perhaps of the Towlston Land also this fact cannot be ascertained with precision.
The present Lord Fairfax has promised me every aid in his power to elucidate this matter; but thinks some of the Papers necessary to effect ⟨it⟩ are in the possession of his son (he does not say which) whom he expects down between this and Christmas: but finding that Mr Shepherd, & some who abet him, are active in their endeavours to arre⟨st⟩ my Entry, it has put me more upon my mettle than I should otherwise have been, and more perhaps than the land, if obtained, is worth.
For this reason, I mean to have the line of these several tracts, so far as they relate to me investigated with as little delay as can be avoided. If therefore, while you are in Berkeley, you should by chance fall in with either Mr Thos or Mr Ferdinand Fairfax, it would add to the favours you have already confered on me in this business, by requesting whichsoever of the⟨m⟩ has the Papers in possession (if they see no impropriety in the measure) to furnish me with a copy of the cou⟨r⟩ses of such Land as adjoin mine—it would save me the trouble & expence of sending to the Land Office in Richmond for Copies thereof. Having the boundaries of the several tracts around mine and their connection with each other before me I might be enabled to discover without going on

the Land, whether there be ⟨any surveyors error⟩ or not; although a Survey would be ⟨sure to con⟩tain the amount of such ⟨illegible⟩ and to obtain a Grant therefor.
After having obtained this information, a Survey be necessary it is more than probable that I shall avail myself of your kind offer to attend it. With esteem & regard I am—Dear Sir Your Obedt Hble Serv⟨ant⟩

Go: Washington

